UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of theSecurities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):October 31, 2007 XOMA LTD. (Exact name of registrant as specified in its charter) BERMUDA (State or other jurisdiction of incorporation) 0-1471052-2154066 (Commission File Number)(IRS Employer Identification No.) 2910 Seventh Street, Berkeley, California 94710(Address of principal executive offices)(Zip code) Registrant's telephone number, including area code(510) 204-7200 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01.Other Events On October 31, 2007, the Board of Directors (the “Board”) of XOMA Ltd. (the “Company”) approved certain changes to the existing compensation arrangements of certain of its officers and directors, as described below. Changes to Compensation Under Share Option Plans Following a review and analysis of the option practices among similarly-situated companies, the Board, on the recommendation of its Compensation Committee, granted options to purchase the following numbers of common shares of the Company (“Common Shares”) to its Chairman of the Board, Chief Executive Officer and President and each of the following other executive officers who were named in the Summary Compensation Table of the Company’s 2006 Proxy Statement: Name/Title Options Steven B. Engle Chairman of the Board, Chief Executive Officer and President 1,500,000 Patrick J. Scannon, M.D., Ph.D. Executive Vice President and Chief Biotechnology Officer 400,000 J. David Boyle II Vice President, Finance and ChiefFinancial Officer 650,000 Christopher J. Margolin Vice President, General Counsel and Secretary 265,000 In addition, the Board, on the recommendation of its Compensation Committee, made a Company-wide grant of additional options to purchase an aggregate of approximately 3,820,000 Common Shares to other employees of the Company. All of these options have an exercise price per Common Share of $3.67, equal to the closing price on the Nasdaq Stock Market on the date of grant (the “Market Price”), have a 10-year term and will become exercisable in accordance with the Company’s customary schedule of exercisability.Of the options to purchase an aggregate ofapproximately 6,635,000shares described above, options to purchase an aggregate of 5,185,000 shares were made subject to shareholder approval of a commensurate increase in the number of shares available for the grant of options under the Company’s existing share option plans, which the Company anticipates it will seek at its next annual general meeting of shareholders, expected to take place in May of 2008. Mr. Margolin also received an additional option to purchase 15,000 Common Shares at an exercise price equal to the Market Price, which has a 10-year term and became exercisable immediately upon grant. In addition, the Board approved, on the recommendation of its Nominating &
